UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8384


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BRANDON RASHEED MILLER,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
District Judge. (5:06-cr-00175-D; 5:08-cv-00006-D)


Submitted:    February 5, 2009              Decided:   April 9, 2009


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brandon Rasheed Miller, Appellant Pro Se. Kelly Michele Perry,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brandon Rasheed Miller seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

2000 & Supp. 2008) motion.               The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional        right.”           28    U.S.C.       § 2253(c)(2)       (2000).       A

prisoner        satisfies        this        standard       by    demonstrating           that

reasonable       jurists    would        find      that     any   assessment         of    the

constitutional        claims     by     the    district      court      is    debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.                     Accordingly, we deny Miller’s

motion    for     a   certificate         of    appealability        and      dismiss     the

appeal.     We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in      the    materials

before    the    court     and    argument         would    not   aid     the      decisional

process.

                                                                                    DISMISSED



                                               2